Citation Nr: 9935931	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife of Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for fibromyalgia was denied.


FINDINGS OF FACT

Fibromyalgia is not shown in service.


CONCLUSION OF LAW

A claim for service connection for fibromyalgia is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The veteran contends that he has fibromyalgia, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had fibromyalgia during 
service; (2) whether he currently has fibromyalgia; and if 
so, (3) whether his current fibromyalgia is etiologically 
related to his inservice fibromyalgia.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the evidence does not show that the disability 
existed during service.  Service medical records are silent 
for any treatment, complaints, or diagnosis of fibromyalgia 
during the veteran's active military service.  On the 
contrary, at an October 1999 Travel Board Hearing before the 
undersigned Member of the Board, the veteran indicated that 
he did not know of any actual diagnosis of fibromyalgia 
during active service. 

At the Travel Board Hearing, the veteran expressed his 
contention that his fibromyalgia "may have [come] from an 
outbreak of polio" while he was on active duty.  He 
indicated that he has had soreness throughout his body since 
separating from active duty. The Board notes that the 
veteran, while entirely competent to report his symptoms both 
current and past, has presented no clinical evidence or 
medical opinion that would establish a link between his 
current fibromyalgia and his active military service.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current fibromyalgia 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran submitted statements from his brother and sister 
dated in October 1999 indicating that the veteran was under 
discomfort and easily fatigued after he separated from active 
military service.  However, while the evidence from his 
brother and sister show the veteran's symptomatology as seen 
by their eyes, these statements do not show a diagnosis of 
fibromyalgia during active service.  Similarly, the evidence 
does not show that the veteran's brother and sister have the 
medical knowledge or training requisite for the rendering of 
clinical opinions.  See Moray.  

Accordingly, based on the evidence above, the Board must find 
that fibromyalgia is not shown in service.  Service 
connection may be established for such current disability 
that has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  

Post service medical records indicate that the veteran 
currently has fibromyalgia. A May 1990 private medical record 
from Dr. Anne E. Winkler indicates a diagnosis of 
fibromyalgia.  This medical record also indicates that the 
veteran had a 45-year history of generalized aches and pains 
with symptoms beginning while he was in service and 
continuing since that time.  However, the Board notes that it 
is not required to accept doctors' statements that are based 
upon the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  These statements merely memorialize 
the history given by the veteran to his physician and do not 
indicate an opinion that his current disability is 
etiologically related to the veteran's active military 
service.  Accordingly, the Board must find Dr. Winkler's 
statements to be unpersuasive as to the relation of the 
veteran's current back disability to service.

Post service private medical records also include an August 
1997 statement from Dr. George W. Jackson indicating that the 
veteran has a "longstanding diagnosis of fibromyalgia.  
However, this statement does not etiologically link the 
current diagnosis to active duty.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service nor shown to be etiologically related to active 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for fibromyalgia could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  However, at the Travel Board Hearing in 
October 1999, the veteran indicated that his private medical 
doctors were deceased and that he did not know how to obtain 
their records.  Accordingly, the VA has no duty to advise the 
veteran of the evidence needed to complete his application.  
Robinette.

The Board also notes that its duty to assist the veteran in 
the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  As the veteran's claim is not well 
grounded, the duty to assist does not arise in the present 
case.

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.  


ORDER

Service connection for fibromyalgia is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

